DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 04/08/2020. Claims 1-20 are pending in the Application.  

Continuity/Priority Information
The present Application 16843733, filed 04/08/2020 Claims Priority from Provisional Application 62916623, filed 10/17/2019. 
PCT/US20/55841, filed on 10/15/2020, now abandoned.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020, 04/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitation “a built-in language construct that allows specifying errors introduced by a particular quantum-computer implementation” is indefinite.  It is unclear whether the built-in language construct introduces errors on propose or  whether the errors occur as a result of the quantum-computer implementation.
Claim 2,  the limitation "wherein the language achieves decoupling of different error components"  is vague and unclear, which renders the Claim indefinite, as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of the claim unclear. There are multiple clarity objections caused by the above expression. It is not clear which language since no language is disclosed by the claim.  However, since the language achieves the decoupling and not the method, there is nothing claimed. The terms "decoupling' and "error components" are not clear and not defined in the description, therefore also not supported by the description.
 Claim 5, the additional feature of tamely "further comprising improving one or more accuracy parameters of the quantum program without multiple invocations of a compiler for the high-level quantum-computer program" is disclosed as a negative feature and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of the claim unclear. There is no hint how the accuracy parameters are improved except that it is done without multiple invocations of a compiler. Therefore, the skilled person in the art would not know what technical features are needed for the feature.
 Claims 7, 20, the term "simulated annealing procedure" is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. While a quantum annealing process (or procedure) is standard for quantum computing and well known to the skilled person in the art, it is not clear what a simulated annealing procedure is. According to the specification, “in this disclosure, the resulting optimization problem can be solved using a simulated annealing procedure”, which is not sufficient information for clearly defining the term.  
 Claims 16-20, the term “improving” renders the Claims indefinite, because the specification does not provide sufficient information, for clearly defining the term, “the disclosed technology offers new avenues and techniques for improving the underlying quantum program” i.e. without multiple invocations of a compiler; generating a symbolic expression;  transforming at least a portion of the high-level description; compute an overall error bound; and performing a simulated annealing procedure.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amy et al. (Pub. No. US 20170147303) Pub. Date: 2017-05-25. 
Regarding independent Claims 1, 12 and 16, Amy discloses performing compilation of higher-level programs into lower-level reversible circuits and verifying that the compilation occurs in the intended manner, comprising:
 compiling a high-level description of a quantum-computer program into a lower-level description implementable by a quantum computer,
 Par. [0127] FIG. 7 is a flow chart 700 showing an overall process for an example reversible circuit compilation (synthesis) and verification process in accordance with embodiments of the disclosed technology. In particular, the flow chart 700 shows a series of intermediate representations through which an input source code file (e.g., a high-level description, such as an algorithmic description of desired reversible circuit behavior (according to a F#, F*, or other suitable high-level description)) is transformed into a lower-level (e.g., gate-level) description adapted for use with a reversible circuit, such as a quantum computer.    
 wherein the compiling comprises using a built-in language construct that allows specifying errors introduced by a particular quantum-computer implementation.  
[0154] At 914, the reversible gate set is implemented in a physical embodiment of a reversible circuit architecture (e.g., a quantum computer). c) a fault-tolerant architecture for quantum computing in which qubits are encoded using quantum error-correcting codes, or using a hierarchy of quantum error- correcting codes, and in which qubits are manipulated by means of encoded operations, thereby allowing implementation of the quantum computer circuit description as encoded operations over a universal fault­ tolerant gate set.  
 
Claim 2, the subject matter decoupling of the different error components is not clear as described in the 112b rejection above, and not supported by the description and as such it does not add anything of technical substance to the subject-matter of the independent claims.

 Claims 3-5, Amy discloses "further comprising an automatic rewrite step that transforms the high-level description of the quantum-computer program to count gates or transforms the high-level description of the quantum­ computer program to compute an overall error bound'  Par. [0147] "At 899, the example compiler rewrites the optimized Boolean expressions into a sequence of reversible gates that comprise a reversible circuit, which is then emitted (output)".

 Claims 6, 7, Amy discloses "an automatic rewrite step that comprises calling an optimizer that then forwards optimized parameters for execution" [0147] At 890, optimization rules are applied that take the Boolean expressions and simplify them. At 885, these compiler transformation rules are checked to be correct using mathematical proofs. At 899, the example compiler rewrites the optimized Boolean expressions into a sequence of reversible gates that comprise a reversible circuit, which is then emitted (output). At 895, these compiler transformation rules are proved to be correct using mathematical proofs. Any one or more of the verification techniques described herein can be used during the verification acts at 865, 875, 885, and 895.
Claim 7, the additional features "wherein the optimizer implements a simulated annealing procedure" is unclear according to 112b. However, a quantum annealing process (or procedure) is standard for quantum computing and well known to the skilled person in the art.
  Claims 8-11, Amy discloses additional features of different rewriting Par.  [0089] Before compiling a Boolean expression, an example optimization process used in certain embodiments of the disclose technology performs basic simplifications. e.g., short circuiting AND's and XOR's, whenever possible. ANDs can also be distributed to rewrite the expression in positive-polarity ESOP (exclusive sum-of-products) form.  Par.  [0147] At 899, the example compiler rewrites the optimized Boolean expressions into a sequence of reversible gates that comprise a reversible circuit, which is then emitted (output). At 895, these compiler transformation rules are proved to be correct using mathematical proofs. Any one or more of the verification techniques described herein can be used during the verification acts at 865, 875, 885, and 895.

 Claims 13-15, Amy discloses additional features which are obvious of quantum computing like traversing the program from the end to the beginning (claim 13), considering constants and inputs (claim 14) or supporting looped sums (claim 15) which are obvious to the skilled person in the art.

Claims 17-20  “improving one or more accuracy parameters of the quantum program" is subject to 112b rejection, because the specification does not provide sufficient information, for clearly defining the term, “the disclosed technology offers new avenues and techniques for improving the underlying quantum program” i.e. without multiple invocations of a compiler; generating a symbolic expression;  transforming at least a portion of the high-level description; compute an overall error bound; and performing a simulated annealing procedure. There is no hint how the accuracy parameters are improved except that it is done without multiple invocations of a compiler. Therefore, the skilled person in the art would not know what technical features are needed for the feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: June 7, 2022
Non-Final Rejection 20220606
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov